DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-17 remain withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20160078331 A1), Furukawa (US 20160299463 A1) and Tokisawa et al. (US 20130100219 A1, hereinafter Tokisawa).
As to claim 1, Ikeda teaches an apparatus comprising: 
a presentation unit 140 that makes a presentation for promoting cutting of the paper sheet.
Ikeda does not teach that the apparatus is a post processing apparatus,
a post-processing apparatus side detecting unit that detects a position of a paper sheet;  
a determining unit that determines whether or not to cut the paper sheet on which a transport failure straddling an image forming apparatus main body and a post-processing apparatus main body has occurred, based on at least one of an output of the post-processing apparatus side detecting unit or an output of an image forming apparatus side detecting unit included in an image forming apparatus; and 
wherein the presentation unit makes the presentation in a case where it is determined by the determining unit that the paper sheet is to be cut.
Furukawa teaches a post processing apparatus 400, 500, 600 comprising a processing unit 500 for performing shape cut outs or laminate processing (¶56), the processing unit 500 being disposed between a paper ejection unit 600 and paper ejection adjustment unit (when the teachings of Furukawa are applied to Ikeda, Furukawa’s processing unit 500 will be placed just upstream of Ikeda’s paper ejection unit 500).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ikeda to have a processing unit as taught by Furukawa so as to increase the usefulness of the apparatus.
Regarding the post-processing side detecting unit,
Tokisawa teaches an image forming apparatus comprising an upstream section 8 (corresponding to Ikeda’s image forming apparatus body 100A), a downstream section 9 (corresponding to the modified Ikeda’s post processing section 400, 500 (Ikeda), 500 (Furukawa)), a cutter 24 (corresponding to cutter 410 of Ikeda; ¶79 and ¶103 of Tokisawa teach that control for implementing cutting is performed by instructing the operator to cut the sheet with the cutter; ¶100-102 and figs. 16A-C of Tokisawa teach that the cutter 24 is selectively operated based on the status of a sheet when it is jammed straddling the upstream and downstream sections 8-9), a downstream side detecting unit 64, an upstream side detecting unit 62, a determining unit (¶63 teaches that a control unit 13 controls the parts of the apparatus; Tokisawa’s determining unit is the part of the control unit performing the functions of the claimed determining unit as explained next) that determines whether or not to cut the paper sheet on which a transport failure straddling the upstream section 8 and the downstream section 9 has occurred, based on at least one of an output of the downstream side detecting unit 64 or an output of the upstream side detecting unit 62 included in the upstream section 8 (¶78 teaches wherein the upstream and downstream side detecting units 62, 64 detect jams; ¶100-103 and figs. 16A-C teach that when there is a jam straddling the upstream and downstream sections 8-9, the determining unit determines whether or not the sheet should be cut based on signals from the upstream and downstream side detecting units 62, 64 so as to avoid creating a loose piece of paper that will fall and cause an inconvenience),
wherein a presentation unit 15 makes a presentation for promoting cutting of the paper sheet, in a case where it is determined by the determining unit that the paper sheet is to be cut (¶79 teaches that the presentation unit 15 displays jam recovery instructions to the operator for troubleshooting jams, and ¶103 teaches that the operator is instructed to cut the sheet in a case, described in ¶100, where it is determined by the determining unit that the paper sheet is to be cut). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ikeda as modified to have detecting units for detecting jams, wherein the cutter is manually operated, and wherein control for cutting the sheet comprises instructing an operator to cut the sheet with the cutter as taught by Tokisawa so as to be able to recover the apparatus from a jam condition, and further to modify the apparatus of Ikeda as modified to have a determining unit for determining whether the sheet should be cut, wherein the presentation unit makes a presentation for promoting cutting of the paper sheet, in a case where it is determined by the determining unit that the paper sheet is to be cut as further taught by Ikeda so as to avoid creating a loose piece of paper (¶100, Tokisawa).
Ikeda as modified teaches a post processing apparatus comprising:
a post-processing apparatus side detecting unit 64 (Tokisawa) that detects a position of a paper sheet;  
a determining unit (described previously) that determines whether or not to cut the paper sheet on which a transport failure straddling an image forming apparatus main body 100A (Ikeda) and a post-processing apparatus main body 400, 500 (Ikeda), 500 (Furukawa) has occurred, based on at least one of an output of the post-processing apparatus side detecting unit 64 (see ¶100-103 of Tokisawa) or an output of an image forming apparatus side detecting unit 62 included in an image forming apparatus; and 
wherein the presentation unit 140 (Ikeda) makes the presentation (i.e. instructing the operator to cut the sheet as taught in ¶79 and ¶103 of Tokisawa) in a case where it is determined by the determining unit that the paper sheet is to be cut (¶79 and ¶103 of Tokisawa).

As to claim 9, Ikeda teaches a cutting unit 410 that cuts the paper sheet.  

As to claim 10, Ikeda as modified teaches the limitations of the claim except a first drawing unit that includes a first transport unit which transports the paper sheet, and that is capable of drawing out the paper sheet from the post-processing apparatus main body; and 
a second drawing unit that includes a second transport unit which transports the paper sheet, and that is capable of drawing out the paper sheet from the post-processing apparatus main body, the paper sheet being discharged from the first drawing unit and being transported into the second transport unit, 
wherein a presentation for simultaneously drawing out the first drawing unit and the second drawing unit is made, in a case where the transport failure has occurred on the paper sheet in a state of straddling the first drawing unit and the second drawing unit.
Tokisawa teaches wherein each section of the apparatus has a drawing unit which can be drawn out in order to drawn out the paper sheet for jam clearing (¶61 and fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ikeda as modified such that each section of the apparatus has a drawing unit which can be drawn out for clearing jams as taught by Tokisawa so as to make it easier to clear jams (¶61 of Tokisawa).
Ikeda as modified teaches a first drawing unit (of section 400 of Ikeda when modified in view of Tokisawa to have a respective drawing unit) that includes a first transport unit (being the transport structures of section 400 shown in fig. 1 of Ikeda) which transports the paper sheet, and that is capable of drawing out the paper sheet from the post-processing apparatus main body (in the manner taught by Tokisawa); and 
a second drawing unit (of section 500 of Furukawa as applied to the modified Ikeda, further modified in view of Tokisawa to have a respective drawing unit) that includes a second transport unit (being the structures in section 500 of Furukawa for transporting the sheet and applying a lamination process as described in Furukawa’s ¶56) which transports the paper sheet, and that is capable of drawing out the paper sheet (in the manner taught by Tokisawa) from the post-processing apparatus main body, the paper sheet being discharged from the first drawing unit and being transported into the second transport unit (because the second transport unit is downstream from the first drawing unit), 
wherein a presentation for simultaneously drawing out the first drawing unit and the second drawing unit is made, in a case where the transport failure has occurred on the paper sheet in a state of straddling the first drawing unit and the second drawing unit (the presentation is not made by the claimed apparatus and therefore does not distinguish the claimed apparatus over the prior art; additionally, the paper is capable of jamming while straddling the first and second drawing units since it is a continuous sheet).
Response to Arguments
Applicant's arguments filed 2/21/22 have been fully considered but they are not persuasive. 
Applicant argues on pg. 8 that Tokisawa does not teach that the operation panel 15 promotes the cutting of paper.
Applicant’s argument is not persuasive. ¶79 and ¶103 of Tokisawa teach that the operation panel promotes the cutting of the paper sheet.

Applicant’s remaining arguments with respect to the prior art rejections have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853                       

/JILL E CULLER/           Primary Examiner, Art Unit 2853